Action on a promissory note, payable to Lawrence Dry Goods Company and assigned to plaintiff, appellee. At the trial it appeared that the note in suit had been lost since the commencement of the action. In this state of the case the burden was on plaintiff to prove the execution of the note. Garrett v. Garrett's Adm'r, 64 Ala. 263; Parker v. Edwards,85 Ala. 246, 4 So. 612. A witness, who had had possession of the note, and by whom its loss was proved, after describing the note, was asked, "Whose name was to it?" He answered, "R. L. Moore," and the matter of the execution of the note was left to rest upon this testimony. Appellant now takes the point — and it may be conceded for the argument that he took the point in the trial court — that there was no proof of the execution of the note. In this state of the record we hold that there was evidence of the execution of the note; that the evidence imports — nothing being shown to the contrary or by way of impeaching the competency of the witness — that the note was signed R. L. Moore, in the handwriting of R. L. Moore. It results, hence, that the judgment must be affirmed.
Affirmed.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur. *Page 519